Exhibit 99.1 Contact Ultragenyx Pharmaceutical Inc. Investors & Media Ryan Martins 415-483-8257 Ultragenyx Announces Top-Line Results from Phase 3 Study of Ace-ER in GNE Myopathy Study did not meet its primary endpoint Novato, CA — August 22, 2017 — Ultragenyx Pharmaceutical Inc. (NASDAQ: RARE), a biopharmaceutical company focused on the development of novel products for rare and ultra-rare diseases, today announced that a Phase 3 study evaluating aceneuramic acid extended release (Ace-ER) in patients with GNE Myopathy (GNEM) did not achieve its primary endpoint of demonstrating a statistically significant difference in the upper extremity muscle strength composite score compared to placebo. The study also did not meet its key secondary endpoints. Adverse events were generally balanced between Ace-ER and placebo and safety was consistent with previously released Ace-ER data. Ultragenyx plans to discontinue further clinical development of Ace-ER. “We are disappointed by these results, as we had hoped that Ace-ER would offer a new option for GNEM patients. We would like to thank the patients, caregivers, and investigators involved in the Ace-ER development program” said Emil D. Kakkis, M.D., Ph.D., Chief Executive Officer and President of Ultragenyx.“This outcome does not affect our overall strategy, as the company moves forward with multiple preclinical and clinical programs and regulatory filings.” The Phase 3 Ace-ER study enrolled 89 adults with GNEM able to walk > 200 meters in the six minute walk test. Patients were randomized 1:1 to Ace-ER at a dose of 6g/day or placebo for 48 weeks. The study did not meet the primary endpoint of demonstrating a statistically significant improvement in UEC score (+0.74 kg, p0.5387) for Ace-ER treated patients (n45, -2.25 kg) compared to placebo (n43, -2.99 kg) patients for the change from baseline to 48 weeks. There were three pre-specified key secondary endpoints, including the lower extremity muscle strength composite score as measured by hand-held dynamometry (HHD), physical functioning using the Mobility domain of the GNE Myopathy-functional activity scale (GNEM-FAS), and a measure of muscle strength in knee extensors. The study did not meet any of these key secondary endpoints.
